FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814

Dated as of: October 12, 2005

KeyBank National Association
127 Public Square
Cleveland, OH 44114,
Attention: John C. Scott

Wells Fargo National Association
1750 H Street, NW
Suite 4000
Washington, DC 20006
Attention: Jennifer Dakin



      Re: Amendment No. 2 to Revolving Credit Agreement

Ladies and Gentlemen:

We refer to the Revolving Credit Agreement dated as of November 30, 2004 (as
amended and in effect from time to time, the “Credit Agreement”), by and among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership, and certain of its Wholly-owned Subsidiaries (collectively, the
“Borrowers”) and KEYBANK NATIONAL ASSOCIATION, WELLS FARGO NATIONAL BANK and the
other lending institutions which may become parties thereto (individually, a
“Lender” and collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
administrative agent for itself and each other Lender (the “Agent”) and WELLS
FARGO NATIONAL ASSOCIATION, as Syndication Agent, and KEYBANC CAPITAL MARKETS,
as Lead Arranger and Book Manager. Capitalized terms used in this letter of
agreement (this “Amendment”) which are not defined herein, but which are defined
in the Credit Agreement, shall have the same meanings herein as therein, as the
context so requires.

We have requested you to make certain amendments to the Credit Agreement, and
you have advised us that you are prepared and would be pleased to make the
amendments so requested by us on the condition that we join with you in this
Amendment.

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree with you as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of October 12, 2005 (the “Amendment Date”), and subject to the
fulfillment of the conditions contained in Article II of this Amendment, the
Credit Agreement is amended in each of the following respects:

(a) The term “Loan Documents” shall, wherever used in the Credit Agreement or
any of the other Loan Documents, be deemed to also mean and include this
Amendment.

(b) The proviso contained in the definition of “Consolidated Gross Asset Value”
contained in Section 1.1 of the Credit Agreement is amended to read in its
entirety as follows:

“provided that (i) if any Real Estate Asset is acquired during the first half of
any quarter, Net Operating Income from such Real Estate Asset for the applicable
quarter and the immediately following quarter shall be excluded, and such
acquired Real Estate Asset shall be included at its cost basis value for such
quarter and partial quarter, (ii) if any Real Estate Asset is acquired during
the last half of any quarter, Net Operating Income from such Real Estate Asset
for the applicable quarter and the immediately following two quarters shall be
excluded, and such acquired Real Estate Asset shall be included at its cost
basis value for such three quarters, and (iii) Net Operating Income from Real
Estate Assets sold or otherwise transferred during the applicable quarter shall
be excluded.”

(c) The definition of “Eligible Unencumbered Property” contained in Section 1.1
of the Credit Agreement is amended to read in its entirety as follows:

“Eligible Unencumbered Property(ies). As of any date of determination, an
Unencumbered Property that: (i) is a Permitted Property, (ii) is not the subject
of a Disqualifying Environmental Event or a Disqualifying Structural Event,
(iii) is not a Real Estate Asset Under Development, (iv) is wholly-owned in fee
simple by the Borrower, and (v) has been improved with a Building or Buildings
which (a) have been issued a certificate of occupancy (where available) or are
otherwise lawfully occupied for their intended use and (b) are in good and sound
operating condition (the foregoing clauses (i) through (v) being herein referred
to collectively as the “Unencumbered Property Conditions”).”

(d) The definitions of “Implied Debt Service” and “Mortgage Constant” contained
in Section 1.1 of the Credit Agreement are hereby deleted in their entirety.

(e) The definition of “Majority Lenders” contained in Section 1.1 of the Credit
Agreement is amended to read in its entirety as follows:

“Majority Lenders. As of any date of determination, (i) at any time that there
are fewer than three Lenders, all of the Lenders with outstanding Commitments;
and (ii) at any time that there are three or more Lenders, the Lenders whose
aggregate Commitments constitute at least sixty-six and two-thirds percent
(66-2/3%) of the Total Commitment (or, if the Commitments have been terminated,
the Lenders whose aggregate Commitments, immediately prior to such termination,
constituted at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment).”

(f) The definition of “Total Commitment” contained in Section 1.1 of the Credit
Agreement is amended to read in its entirety as follows:

“Total Commitment. As of any date, the sum of the then current Commitments of
the Lenders. As of the Amendment Date, the Total Commitment is $100,000,000.
After the Closing Date, the aggregate amount of the Total Commitment may be
increased to an amount not exceeding $150,000,000, provided that such Increase
is in accordance with the provisions of §2.8.”

(g) Section 1.1 of the Credit Agreement is further amended by inserting,
immediately following the definition of “Unsecured Consolidated Total
Indebtedness” the following new definition:

Unsecured Interest Expense. For any period of determination, Consolidated Total
Interest Expense for such period attributable to the Unsecured Consolidated
Total Indebtedness of the Borrower, the Trust and their respective Subsidiaries.

(h) The proviso contained in the definition of “Value of Unencumbered
Properties” contained in Section 1.1 of the Credit Agreement is amended to read
in its entirety as follows:

“provided that (i) if any Eligible Unencumbered Property is acquired during the
first half of any quarter, such Eligible Unencumbered Property shall be excluded
for the applicable quarter and the immediately following quarter, and will be
included at its cost basis value and the Net Operating Income attributable to
such Eligible Unencumbered Property shall be excluded from the calculation of
the Value of Unencumbered Properties for such quarter and partial quarter,
(ii) if any Eligible Unencumbered Property is acquired during the last half of
any quarter, such Eligible Unencumbered Property shall be excluded the
applicable quarter and the immediately following two quarters, and will be
included at its cost basis value and the Net Operating Income attributable to
such Eligible Unencumbered Property shall be excluded from the calculation of
the Value of Unencumbered Properties for such three quarters, and (iii) the Net
Operating Income attributable to any Eligible Unencumbered Property sold or
otherwise transferred during the applicable period shall be excluded from the
calculation of the Value of Unencumbered Properties.”

(i) Section 2.8 of the Credit Agreement is amended: (i) by deleting the
reference to “$75,000,000” contained therein; and (ii) replacing it with the
following: “$50,000,000.”

(j) Clause (c) contained in Section 8.13 of the Credit Agreement is hereby
amended to add the following new paragraph at the end thereof:

“Notwithstanding the preceding paragraph of this clause (c), if the Value of
Unencumbered Properties exceeds $125,000,000, the Borrower need not deliver to
the Agent the items referred to in this clause (c) prior to the inclusion of
such Real Estate Asset in the Unencumbered Pool (except to the extent a Joinder
Agreement and related Joinder Documents are required to add a new Borrower in
accordance with the terms hereof), but shall deliver them when and as required
under Section 8.4.”

(k) Clause (i) contained in Section 9.1(f) of the Credit Agreement is hereby
amended to add the following new language at the end thereof:

“except that, notwithstanding the foregoing, a portion of such Indebtedness at
any time outstanding not in excess of ten percent (10%) of Consolidated Gross
Asset Value may be Recourse Indebtedness of the Borrower so long as such
Indebtedness is not secured by any Eligible Unencumbered Property or a pledge of
the equity of any Subsidiary that owns an Eligible Unencumbered Property,”

(l) Section 9.1(i) of the Credit Agreement is hereby amended to read in its
entirety as follows:

“(i) Unsecured Indebtedness of the Borrower (not in the nature of a revolving
credit facility) incurred after the Closing Date, provided that (i) the
aggregate amount of Indebtedness permitted by this clause (i) shall not exceed
ten percent (10%) of Consolidated Gross Asset Value at any time outstanding, and
(ii) at the time any such Indebtedness is incurred and after giving effect
thereto, there exists no Default or Event of Default hereunder.”

(m) The paragraph immediately following clause (i) contained in Section 9.1 of
the Credit Agreement is hereby amended to read in its entirety as follows:

“Notwithstanding the foregoing, in no event shall the Borrower, the Trust or any
of their respective Subsidiaries incur or have outstanding unhedged variable
rate Indebtedness in excess of twenty percent (20%) of Consolidated Gross Asset
Value.”

(n) Section 10.6 of the Credit Agreement is amended to read in its entirety as
follows:

“Unencumbered Pool Interest Coverage Ratio. As of the end of any fiscal quarter,
the ratio of (i) Adjusted Net Operating Income for the applicable quarter,
annualized; divided by (ii) the Unsecured Interest Expense for the applicable
period shall not be less than 1.75 to 1.0.”

(o) Section 10.7 of the Credit Agreement is amended by inserting the following
new proviso at the end thereof:

“, provided that (i) any Eligible Unencumbered Property acquired after the date
hereof during the first half of any quarter shall be excluded from the foregoing
calculation for the fiscal quarter in which it was acquired and for the
immediately following fiscal quarter, and (ii) any Eligible Unencumbered
Property acquired after the date hereof during the last half of any quarter
shall be excluded from the foregoing calculation for the fiscal quarter in which
it was acquired and for the immediately two following fiscal quarters.”

ARTICLE II

CONDITIONS PRECEDENT TO AMENDMENT

The Lenders’ agreement herein to amend the Credit Agreement as of the Amendment
Date is subject to the fulfillment to the satisfaction of the Lenders of the
following conditions precedent on or prior to such date:

(a) Each of the Borrowers (including any Subsidiary becoming a Borrower as of
the date hereof pursuant to a Joinder Agreement) shall have executed and
delivered (or caused to be delivered) to the Agent (i) a counterpart of this
Amendment, which shall be in form and substance satisfactory to the Lenders, and
(ii) a promissory note in the face amount of $25,000,000 to KeyBank reflecting
the increased Commitment of KeyBank under the Credit Agreement as of the
Amendment Date (it being acknowledged by the parties hereto that the Borrowers
exercised their right to a partial Increase of $25,000,000 under Section 2.8 of
the Credit Agreement and that KeyBank has agreed to provide such $25,000,000
Increase);

(b) Each Subsidiary of FPLP that owns any Real Estate Asset that is being added
to the Unencumbered Pool as of the date hereof and that has not signed the
Credit Agreement or a Joinder Agreement prior to the date hereof shall have duly
executed and delivered the Joinder Documents (including a Joinder Agreement in
the form attached hereto as Annex 1) to the Agent;

(c) The Guarantor shall have acknowledged and consented to the provisions of
this Amendment;

(d) The Agent and the Lenders shall have executed this Amendment;

(e) The Borrower shall have paid all fees associated with this Amendment,
including the reasonable fees, charges and disbursements of its counsel in
connection with the preparation hereof, or satisfactory arrangements therefore
shall have been made.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers (including each new Borrower party hereto) and the
Guarantor hereby represents and warrants to you as follows:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrowers and the Guarantor, as applicable, to the Agent and the
Lenders in the Credit Agreement and other Loan Documents, as applicable, was
true, correct and complete when made and is true, correct and complete on and as
of the Amendment Date with the same full force and effect as if each of such
representations and warranties had been made by the Borrowers and the Guarantor
on the Amendment Date and in this Amendment, except to the extent that such
representations and warranties relate solely to a prior date.

(b) No Defaults or Events of Default. No Default or Event of Default exists on
the Amendment Date, and no condition exists on the date hereof which would, with
notice or the lapse of time, or both, constitute a Default or an Event of
Default under the Credit Agreement.

(c) Binding Effect of Documents. This Amendment, the $25,000,000 promissory note
in favor of KeyBank and each of the Joinder Agreements, as applicable, has been
duly authorized, executed and delivered to you by each of the Borrowers and the
Guarantor and is in full force and effect as of the date hereof, and the
agreements and obligations of each of the Borrowers and the Guarantor contained
herein and therein constitute the legal, valid and binding obligations of such
Borrower and Guarantor enforceable against such Borrower and Guarantor in
accordance with their respective terms.

ARTICLE IV

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the
Credit Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and each of the Borrowers and the Guarantor hereby ratifies and
confirms all of its agreements and obligations contained therein, as applicable.

1

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

Very truly yours,

 
 
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
 
By: First Potomac Realty Trust,
 
its sole general partner
 
By: /s/ Barry Bass
 
 
Barry Bass, Executive Vice
President and
Chief Financial Officer

  AIRPARK PLACE, LLC By:   Airpark Place Holdings, LLC, its sole member By:  
First Potomac Realty Investment Limited Partnership, its sole member By: First
Potomac Realty Trust, its sole general partner By: /s/ Barry Bass Barry Bass,
Executive Vice President and Chief Financial Officer

(Signatures continued on next page)

2

 
 
CROSSWAYS II LLC
 
By: First Potomac Realty Investment Limited Partnership,
 
its sole member
 
By: First Potomac Realty Trust,
 
its sole general partner
 
By: /s/ Barry Bass
 
 
Barry Bass, Executive Vice President and
 
Chief Financial Officer

  AQUIA TWO, LLC By:   First Potomac Realty Investment Limited Partnership, its
sole member By:   First Potomac Realty Trust, its sole general partner By:   /s/
Barry Bass Barry Bass, Executive Vice President and Chief Financial Officer

  15395 JOHN MARSHALL HIGHWAY, LLC By:   First Potomac Realty Investment Limited
Partnership, its sole member By:   First Potomac Realty Trust, its sole general
partner By:   /s/ Barry Bass Barry Bass, Executive Vice President and Chief
Financial Officer

(Signatures continued on next page)

3

 
 
WINDSOR AT BATTLEFIELD, LLC
 
By: First Potomac Realty Investment Limited Partnership,
 
its sole member
 
By: First Potomac Realty Trust,
 
its sole general partner
 
By: /s/ Barry Bass
 
 
Barry Bass, Executive Vice President and
 
Chief Financial Officer

  RESTON BUSINESS CAMPUS, LLC By:   First Potomac Realty Investment Limited
Partnership, its sole member By:   First Potomac Realty Trust, its sole general
partner By: /s/ Barry Bass Barry Bass, Executive Vice President and Chief
Financial Officer

(Signatures continued on next page)

4

 
 
1400 CAVALIER, LLC,
 
a Delaware limited liability company
 
By: First Potomac Realty Investment Limited Partnership,
 
its sole member
 
By: First Potomac Realty Trust,
 
its sole general partner
 
By: /s/ Barry Bass
 
 
Barry Bass, Executive Vice President and Chief Financial Officer

  GATEWAY MANASSAS II, LLC, a Delaware limited liability company By:   First
Potomac Realty Investment Limited Partnership, its sole member By:   First
Potomac Realty Trust, its sole general partner By: /s/ Barry Bass Barry Bass,
Executive Vice President and Chief Financial Officer

  FP Campostella Road, LLC By:   First Potomac Realty Investment Limited
Partnership, its sole member By:   First Potomac Realty Trust, its sole general
partner By: /s/ Barry Bass Barry Bass, Executive Vice President and Chief
Financial Officer

  FP Diamond Hill, LLC By:   First Potomac Realty Investment Limited
Partnership, its sole member By:   First Potomac Realty Trust, its sole general
partner By: /s/ Barry Bass Barry Bass, Executive Vice President and Chief
Financial Officer

  Gateway Hampton Roads, LLC By:   First Potomac Realty Investment Limited
Partnership, its sole member By:   First Potomac Realty Trust, its sole general
partner By: /s/ Barry Bass Barry Bass, Executive Vice President and Chief
Financial Officer

(Signatures continued on next page)

The foregoing Amendment is hereby accepted by the undersigned as of October 12,
2005.

 
 
KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent
By:_John Scott     
 
Name: John Scott
Title: Vice President

 
 
WELLS FARGO NATIONAL ASSOCIATION,
Individually and as Syndication Agent
By: _Jennifer A. Dakin     
 
Name: Jennifer A. Dakin
Title: Vice President

(Signatures continued on next page)

5

[Consent to Amendment No. 2 to Credit Agreement]

CONSENT OF GUARANTOR

FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Guaranty by the Guarantor in favor of the Lenders and the Agent,
dated as of November 30, 2004 (the “Guaranty”). By executing this consent, the
Guarantor hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that the Guarantor’s Guaranty remains in full force and effect. In
addition, the Guarantor hereby acknowledges and agrees to the terms and
conditions of this Amendment and the Credit Agreement and the other Loan
Documents as amended hereby (including, without limitation, the making of the
representations and warranties and the performance of the covenants applicable
to it herein or therein).

GUARANTOR:

FIRST POTOMAC REALTY TRUST

By: /s/ Barry Bass     
Barry Bass, Executive Vice President and
Chief Financial Officer


6